         Case 3:18-cv-00220-ARS Document 42 Filed 08/28/19 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

    DANIEL EDWARD CVIJANOVICH,                 Case No. 3:18-cv-220

                          Plaintiff,           REPLY MEMORANDUM OF
         v.                                    UNITED STATES SECRET
                                               SERVICE IN SUPPORT OF
    UNITED STATES SECRET SERVICE,              MOTION FOR SUMMARY
                                               JUDGMENT
                         Defendant.


        Despite his threats against then-President George W. Bush, criminal history, and

other disturbing factors, plaintiff Daniel Cvijanovich (“Plaintiff”) claims in Plaintiff’s

Response to Motion for Summary Judgment (Doc. 41) that he should no longer be of

concern to the United States Secret Service (“Secret Service”). Further, Plaintiff argues

he should be given the Secret Service’s most sensitive information regarding its past and

on-going protective intelligence investigation of Plaintiff—namely documents containing

information protected by the FOIA Exemptions found at 5 U.S.C. §§ 552(b)(5) (attorney-

client, work-product, and deliberative process), (b)(7)(E) (sensitive law-enforcement

techniques, procedures, or guidelines), (b)(7)(F) (information that may endanger the life

or safety of an individual), and (b)(7)(A) (information relating to a law enforcement

proceeding, the release of which would harm the proceeding). 1 Plaintiff’s objections are

unsupported by law. Moreover, Plaintiff’s claim that he is no longer a concern to Secret

Service protectees is both irrelevant for purposes of FOIA and refuted by the Secret


1
 Plaintiff argues the Court should, at minimum, perform an in camera review of the
Secret Service’s records to determine if the Secret Service has properly applied the FOIA
Exemptions. The Court can decide this matter on the briefs, declarations (Docs. 26, 28),
and Vaughn index (Doc. 26-10) without resorting to in camera review.
          Case 3:18-cv-00220-ARS Document 42 Filed 08/28/19 Page 2 of 11



Service’s declarations in support of this motion. The Court should find the Secret

Service has complied with its obligations under FOIA and grant the Secret Service’s

motion for summary judgment. 2

    I.      The Secret Service Properly Applied FOIA Exemptions to Redact
            Plaintiff’s Pre-Conviction Records.

         No non-exempt responsive records have been improperly withheld from Plaintiff,

and the Secret Service is entitled to summary judgment.

            a. Attorney-Client Privilege, Work-Product, and Deliberative Process,
               5 U.S.C. § 552(b)(5).

         Plaintiff misconstrues the purpose and effect of Exemption (b)(5) in several

fundamental ways. First, Plaintiff appears to believe that to receive (b)(5) protection, a

document must be created in anticipation of civil litigation. (Doc. 41 at 1–2.) In support,

Plaintiff cites United States v. Weber Aircraft Corp., “The House report [on the FOIA]

states that Exemption 5 was intended to allow an agency to withhold intra-agency

memoranda which would not routinely be disclosed to a private party through the

discovery process in litigation with the agency.” 465 U.S. 792, 799–800 (1984)

(emphasis added by Plaintiff). (Doc. 41 at 2.) This is a misreading of the case law. The

civil litigation language is designed to define the types of protected information falling

under Exemption (b)(5); it is the framework used to assess what types of material


2
 Plaintiff does not contest any of the specific facts the Secret Service stated in its brief.
Nor has Plaintiff objected to the adequacy of the Secret Service’s search for documents,
withholdings under the FOIA exemptions found at §§ 552(b)(3) (grand jury information);
(b)(6) (personnel, medical, and similar files); (b)(7)(C) (invasion of personal privacy);
and (b)(7)(D) (identity of confidential sources), or segregation of pre-conviction
documents.

                                              2
        Case 3:18-cv-00220-ARS Document 42 Filed 08/28/19 Page 3 of 11



agencies do not have to disclose under FOIA. The language does not limit Exemption

(b)(5)’s protection to documents created in the civil litigation context.

       The Secret Service is not aware of case law requiring documents be created in

anticipation of civil litigation to receive protection under Exemption (b)(5), or case law

prohibiting agencies from invoking Exemption (b)(5) to withhold documents simply

because the documents were created in an underlying criminal proceeding. Plaintiff cites

no authority supporting his erroneous interpretation of Exemption (b)(5). Courts have

long recognized Exemption (b)(5) protects documents created in or related to an

underlying criminal investigation or proceeding. See, e.g., ACLU of N. Cal. v. DOJ, 880

F.3d 473, 486–87 (9th Cir. 2018) (DOJ properly withheld portions of agency manual

intended to assist prosecutors defending government position on obtaining certain

evidence under Exemption (b)(5)); Ellis v. DOJ, No. 15-5198, 2016 WL 3544816, at *1

(D.C. Cir. June 13, 2016) aff’g Ellis v. DOJ, 110 F. Supp. 3d 99, 109–10 (D.D.C. 2015)

(collecting cases) (DOJ properly withheld, under Exemption (b)(5), work-product records

relating to wiretap surveillance supporting federal drug and firearm charges); Safecard

Servs., Inc. v. SEC, 926 F.2d 1197, 1202–03 (D.C. Cir. 1991) (Exemption (b)(5) allowed

agency to withhold work-product created during law enforcement investigations into

potentially unlawful stock trades by specific individuals); Antonelli v. ATF, 555 F. Supp.

2d 16, 24–25 (D.D.C. 2008) (ATF properly withheld under Exemption (b)(5) “inter-

agency communications [from an Assistant United States Attorney to the Bureau of

Prisons] made in anticipation of litigation, both of which discussed litigation strategy . . .

and third party individuals in connection with the criminal prosecution”); Dorset v. Dep’t


                                              3
        Case 3:18-cv-00220-ARS Document 42 Filed 08/28/19 Page 4 of 11



of Treasury, 307 F. Supp. 2d 28, 37–38 (D.D.C. 2004) (“Clearly, in that the above-

referenced documents provide the opinions and evaluations of Special Agents concerning

the plaintiff’s and other parties’ level of threat to Secret Service protectees that were

made prior to the initiation of any criminal proceeding, the documents falls within

Exemption 5’s deliberative-process protection.”).

       Second, Plaintiff argues that if Exemption (b)(5) applies, it must relate to a

“pending or at least possible prosecution.” (Doc. 41 at 2.) Plaintiff speculates “it is very

difficult to imagine how disclosure of internal Secret Service deliberations around

matters that have been settled for over a decade would have any sort of chilling effect

within the agency.” (Doc. 41 at 3.) Again, Plaintiff fails to cite any case law in support

of his position that documents lose protection simply because a matter is old or no longer

likely to result in a prosecution. The Supreme Court has held to the contrary: “under

Exemption 5, attorney work-product is exempt from mandatory disclosure without regard

to the status of the litigation for which it was prepared.” FTC v. Grolier, 462 U.S. 19, 28

(1983). See also Jackson v. U.S. Attorney’s Office, Dist. of N.J., 293 F. Supp. 2d 34, 40

(D.D.C. 2003) (“The fact that the litigation for which the document was prepared—

presumably, a prosecution of Jackson’s perjury complaint—did not occur or has

otherwise been terminated does not prevent the government from properly invoking

Exemption 5.”); Heggestad v. DOJ, 182 F. Supp. 2d 1, 12 (D.D.C. 2000) (holding

Exemption (b)(5) protected deliberative process and work-product protected document

even when the document was prepared after prosecution concluded).

       More importantly, Plaintiff’s argument undercuts the fundamental purpose of


                                              4
        Case 3:18-cv-00220-ARS Document 42 Filed 08/28/19 Page 5 of 11



Exemption (b)(5), particularly with respect to the deliberative process privilege. “The

purpose of the deliberative process privilege is to allow agencies freely to explore

alternative avenues of action and to engage in internal debates without fear of public

scrutiny.” Missouri ex rel. Shorr v. U.S. Army Corps of Eng’rs, 147 F.3d 708, 710 (8th

Cir. 1998) (citation omitted). If agency officials knew this protection would be lost with

the mere passage of time, they would be less likely to engage in the candid and open

discussions necessary to effectively carry out the agency’s mission. See Gutman v. DOJ,

238 F. Supp. 2d 284, 292 (D.D.C. 2003) (“[T]he deliberative-process ensures that

government agencies are not forced to operate in a fishbowl.”)

       Finally, Plaintiff argues if a document would be discoverable in a criminal

proceeding, Exemption (b)(5) cannot protect it. (Doc. 41 at 2.) This argument is also

unsupported. “[D]isclosure in criminal trials is based on different legal standards than

disclosure under FOIA, which turns on whether a document would usually be

discoverable in a civil case.” Williams & Connolly v. SEC, 662 F.3d 1240, 1245 (D.C.

Cir. 2011). “In criminal trials, evidentiary privileges may give way for any number of

reasons,” including, for example, the government’s obligations to produce evidence

favorable to the accused under Brady v. Maryland, . . . or to disclose items it will use in

its case-in-chief, under Federal Rule of Criminal Procedure 16. Williams & Connolly,

662 F.3d at 1244 (internal citation omitted). “Similar documents, in other words, are

not—indeed must not be—treated similarly in the two different types of proceedings.”

Id. at 1245. The plain language of the statute indicates Congress intended for the broader

civil litigation protections to apply.


                                              5
        Case 3:18-cv-00220-ARS Document 42 Filed 08/28/19 Page 6 of 11



          b. Disclosure of Sensitive Law Enforcement Techniques, 5 U.S.C.
             § 552(b)(7)(E).

       With respect to Exemption (b)(7)(E), Plaintiff claims he is asking for only files on

himself and not “disclosure of training manuals or other such explicit descriptions of

Secret Service techniques.” (Doc. 41 at 3.) Plaintiff also argues that because a nearly

twenty-year-old government document 3 is available to the public on the Internet, he

should be able to obtain records to see what techniques the Secret Service has employed

with respect to him. (Doc. 41 at 4.)

       Disclosure of documents related to Plaintiff’s case would reveal how the Secret

Service employs techniques in a specific situation. This information would be of great

value to those attempting to harm Secret Service protectees because it reveals how Secret

Service protective measures and techniques are applied in practice. See Unidad Latina en

Acción v. DHS, 253 F.R.D. 44, 52 (D. Conn. 2008) (“Contrary to Plaintiff’s assertions,

however, this general report on the overall structure of Fugitive Operations Teams and

information gathering, receipt, and processing does not reveal the highly-specific

information contained in the withheld documents that, if disclosed, would reveal not only

the precise investigative or surveillance techniques immediately preceding the operation

but also operation-specific information that could allow unapprehended targets to evade

law enforcement personnel in the future.”); Blanton v. DOJ, 63 F. Supp. 2d 35, 49–50



3
  The Secret Service records relating to Plaintiff post-date, by several years, the January
2000 publication date of the document cited by Plaintiff. Plaintiff’s records are likely to
include newer or updated techniques when compared to those described in the document
Plaintiff cites.

                                             6
        Case 3:18-cv-00220-ARS Document 42 Filed 08/28/19 Page 7 of 11



(D.D.C. 1999) (finding publicly available information regarding FBI’s use of polygraph

tests did not require disclosure of FBI information discussing “the structure, pattern and

sequence of questions, along with their varying degrees of intensity,” as such information

would allow individuals to employ counter-measures and perhaps circumvent the test.)

Indeed, “‘[t]here is no principle . . . that requires an agency to release all details

concerning [its] techniques simply because some aspects of them are known to the

public[.]’” Muslim Advocates v. DOJ, 833 F. Supp. 2d 92, 104–05 (D.D.C. 2011)

(quoting Barnard v. DHS, 598 F. Supp. 2d 1, 23 (D.D.C. 2009)).

           c. Endangering the Life or Safety of Any Individual, 5 U.S.C.
              § 552(b)(7)(F).

       For redactions under 5 U.S.C. § 552(b)(7)(F), Plaintiff’s sole argument is that he

has not physically harmed certain people, and therefore it is “ludicrous and frankly

offensive” that the Secret Service would be concerned about Plaintiff harming individuals

identified in the records as cooperating with the Secret Service. 4 (Doc. 41 at 4.)

       In its opening brief and supporting declarations the Secret Service explained why

it is concerned that revealing the names and identifying information of people appearing

in the Secret Service’s records creates a risk of harm. (Doc. 28 (Ex Parte Decl.) ¶¶ 99,

103, 110-112.) Courts generally afford agency declarations “substantial weight” if they


4
  Plaintiff admits the Secret Service did not withhold any material on the basis of
§ 552(b)(7)(F) alone. For redactions the Secret Service made pursuant to Exemption
(b)(7)(F), it also redacted the same information pursuant to at least Exemptions (b)(6) and
(b)(7)(C), and often other Exemptions. (See, e.g., Doc. 26-10 at 2–4, 6–7, 9–11.)
Plaintiff has not objected to the Secret Service’s redactions under Exemptions (b)(6) and
(b)(7)(C). The Court does not even need to reach the issue of applicability of Exemption
(b)(7)(F).

                                                7
           Case 3:18-cv-00220-ARS Document 42 Filed 08/28/19 Page 8 of 11



are “relatively detailed and non-conclusory,” and if they describe “the documents and the

justifications for nondisclosure with reasonably specific detail, demonstrate that the

information withheld logically falls within the claimed exemption, and are not

controverted by either contrary evidence in the record nor by evidence of agency bad

faith.” Manning v. DOJ, 234 F. Supp. 3d 26, 32 (D.D.C. 2017). Plaintiff has not

established a basis for not affording “substantial weight” to the Secret Service’s

judgments here regarding possible harm to individuals.

    II.      The Secret Service Properly Withheld Plaintiff’s Post-Conviction Records
             Under FOIA Exemption (b)(7)(A).

          With respect to Exemption (b)(7)(A), Plaintiff’s only argument is that he does not

agree with the Fifth Circuit’s oft-cited holding in Moorefield v. U.S. Secret Serv., 611

F.2d 1021, 1026 (5th Cir. 1980). (Doc. 41 at 5.) In Moorefield the Fifth Circuit rejected

precisely the argument Plaintiff presents here—that without a contemplated criminal

prosecution, Exemption (b)(7)(A) cannot apply.

          There, Moorefield, “twice convicted for threatening the life of the President of the

United States,” brought a FOIA case to obtain his file from the Secret Service. Id. at

1022. Moorefield argued the Secret Service could not invoke Exemption (b)(7)(A) to

protect its records related to an active protective investigation of Moorefield, because

Moorefield was not then “suspected of criminal activity within the Service’s

jurisdiction.” Id. at 1024–25. 5 Moorefield argued he was only “of interest to the Service


5
  In a supporting affidavit, the Deputy Director of the Secret Service stated “Moorefield
is of active interest to the United States Secret Service. His file is considered by the
Secret Service to be an active case. The direction of interest shown by Mr. Moorefield

                                                8
        Case 3:18-cv-00220-ARS Document 42 Filed 08/28/19 Page 9 of 11



because his prior history of making threats against the President makes him an ongoing

danger to a protectee of the Service.” Id. at 1024. Moorefield argued “[r]ecords of such

an investigation could never meet the 7(A) exemption” because without a contemplated

prosecution, “there is no enforcement proceeding to be interfered with.” Id.

       The Fifth Circuit disagreed, noting that while the “purpose and point” of an

investigation generally expires once an adjudicatory proceeding is held, Moorefield’s

case showed “an exception to this rule.” Id. at 1025.

       In discharging its responsibility to protect the President, the Secret Service
       does not conduct its routine investigations with a view towards
       apprehending law-breakers and bringing them to justice. Thus, if the
       Service has succeeded in its prophylactic mission, it should never appear in
       an adjudicatory proceeding to prosecute the assailant of a President, or any
       of its other protectees. Its job is to Prevent an attack from ever being made.
       In the views of Senator Hart, who introduced the 1974 exemption
       amendment (including section 7(A)), “enforcement proceedings”
       correspond with “law enforcement purposes,” and such purposes include
       the prevention as well as the detection and punishment of violations of the
       law. . . . Notwithstanding that Service investigations are not directed toward
       trials or hearings, they are certainly directed toward an active and concrete
       effort to enforce the law in fact, nothing could be more “active and
       concrete” than activities that are part of the security apparatus that
       surrounds the President of the United States.

Id. at 1025.


toward Secret Service protectees has required that in-depth investigations be conducted
by the Secret Service including interviews with Mr. Moorefield. . . . These and future
investigations would be seriously hampered by the disclosure to Mr. Moorefield of
information from the files of the Secret Service pertaining to him. Mr. Moorefield would
not only learn what criteria the Secret Service uses in conducting a protective
investigation, he would be able to avoid in the future certain aspects of investigations
pertaining to him if he were to become aware of the various efforts made by the Secret
Service to investigate him. Disclosure of information to those individuals which are
being actively investigated would allow that information to be utilized to hamper and
avoid further investigations.” Moorefield, 611 F.2d at 1025.

                                             9
        Case 3:18-cv-00220-ARS Document 42 Filed 08/28/19 Page 10 of 11



       The court concluded “the Service’s activities in investigating and observing

persons who present threats to Service protectees are enforcement proceedings for the

purposes of the FOIA.” Id. at 1026. See also Milner v. Dep’t of the Navy, 562 U.S. 562,

583 (2011) (Alito, J., concurring) (“[t]here can be no doubt. . . that the Secret Service acts

with a law enforcement purpose when it protects federal officials from attack.”). The

Court should follow the Fifth Circuit’s well-reasoned opinion in Moorefield, and hold

that the Secret Service properly withheld documents from Plaintiff under Exemption

(b)(7)(A). 6

                                      CONCLUSION

       The Secret Service has complied with its obligations under the FOIA, 5 U.S.C. §

552, and is entitled to summary judgment as a matter of law.

       Dated: August 28, 2019              DREW H. WRIGLEY
                                           United States Attorney

                                    By:    /s/ James Patrick Thomas
                                           JAMES PATRICK THOMAS
                                           Assistant United States Attorney
                                           ND Bar Board ID No. 06014
                                           P.O. Box 699
                                           Bismarck, ND 58502-0699
                                           (701) 530-2420
                                           james.p.thomas@usdoj.gov
                                           Attorney for United States Secret Service


6
 As noted in the Secret Service’s opening brief, in the event the Court finds Exemption
(b)(7)(A) inapplicable, several other FOIA Exemptions also protect the records from full
disclosure. These FOIA Exemptions include 5 U.S.C. §§ 552 (b)(3), (b)(5), (b)(6),
(b)(7)(C), (b)(7)(D), (b)(7)(E), and (b)(7)(F). If the Court finds FOIA Exemption
(b)(7)(A) inapplicable, the Secret Service requests the Court permit the Secret Service to
withhold and redact the post-conviction records in accordance with the aforementioned
Exemptions.

                                             10
        Case 3:18-cv-00220-ARS Document 42 Filed 08/28/19 Page 11 of 11



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2019, the foregoing document was filed
electronically with the Clerk of Court through ECF, and that ECF will send a Notice of
Electronic Filing (NEF).

        I further certify that a copy of this document was sent via first-class mail, postage
paid, to non-ECF participant:

       Daniel Edward Cvijanovich
       2433 20th Ave. S., Apt. 305
       Fargo, ND 58103

       Dated: August 28, 2019
                                                   /s/ James Patrick Thomas
                                                   JAMES PATRICK THOMAS
                                                   Assistant United States Attorney




                                              11
